Foreign master of a vessel who changes his voyage, and promises his seamen if they will proceed with liim to pay them their wages at the port, shall be held to bail in a suit for wages, tho’ the seamen have subscribed original articles, that they will not commence any suit in foreign parts, but abide by the maritime laws of a foreign country.The defendant was arrested by capias, whereon bail was indorsed in 600 dollars. A motion was now made to show cause of bail.Tt appeared on hearing, that the plaintiff was shipped as a mariner on board the brig Speculation, commanded by the defendant, at Amsterdam, about the 2d March 1797, on a voyage from thence to Lisbon, and then to return to- Amsterdam, at 86 guilders per month..The following clause was inserted in the brig’s articles: “ No suit shall be commenced in foreign parts against the master of the ship, nor shall he be cited before any foreign judge, but the mariners shall be bound to abide by the marine ordinances of this city of Amsterdam, and the adjudication of the court of Holland.”The affidavit of the plaintiff was corroborated by the oath of Hans Jungens, the mate of the vessel, who had received his wages from the defendant.The court declared their opinion, that the new assumption sworn to, under the circumstances of this case, fully justified the bail demand, and ordered that the defendant should take nothing by his motion.